DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on April 28, 2022 is acknowledged. Claims 12-20 are withdrawn as directed to non-elected subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of co-pending Application No. 16/566,283 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application sets forth a continuous coil requiring each of the features as required in claims 1-3 and 8 of the present application.  With regards to the thickness of the thin anodized film, the co-pending application claims a thickness range overlapping the thickness values claimed in the present application.  One of ordinary skill in the art would have found it obvious to select a value for the thickness of the thin anodized film from those values claimed in the co-pending application, including values which fall within the values claimed in the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Unal et al. (US PGPub 2019/0368068).
Regarding applicants’ claims 1 and 9, Unal et al. disclose the preparation of 7xxx aluminum alloy products in automotive applications (paragraph 0002), where a prepared oxide layer and an anodic oxide layer are formed to a total thickness of at least 20nm and not greater than 135nm (paragraphs 0010-0011).  The anodic oxide layer being a thin anodized film layer having a thickness of 135nm or less.
Unal et al. disclose that the aluminum product may be in any shape including a rolled sheet (paragraph 0036), but do not appear top explicitly disclose the aluminum to be in a continuous coil, however the examiner takes official notice that metal sheet products are conventionally produced in continuous rolls in order to facilitate handling, storage, transportation, and further processing. One of ordinary skill in the before the effective filing date of the invention would have found it obvious to produce the aluminum product of Unal et al. as a continuously coiled sheet such that it can be efficiently transferred, stored and/or transported.
Regarding applicants’ claims 2-4, the prepared oxide layer comprises aluminum oxide (paragraph 0015), has a mean thickness of 5 to 10nm (paragraph 0004), and is considered a barrier layers is it provides a barrier between the aluminum substrate materials and the anodic oxide layer.
Regarding applicants’ claim 8, the combined thickness of the oxide layers is at least 20nm and not greater than 135nm.
Regarding applicants’ claims 10 and 11, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to prepare products, including those for automobile applications, form the sheet material of Unal et al. where stock materials are used for the express purposes of preparing new and useful articles, and where Unal et al. disclose the steel to be useful for automobile applications (paragraph 0001).

Claim 1, 2, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamat et al. (PGPub US 2014/0366997) in view of Opalka et al. (PGPub US 2018/0282879).
Regarding applicants’ claims 1 and 9, Kamat et al. disclose an improved aluminum alloy which may be prepared in a continuous process (paragraph 0037).  Kamat further discloses the aluminum alloy to be formed into sheets in a continuous process (paragraphs 0035) and that the aluminum alloys are suitable for use in ground transportation applications (paragraph 0301).  Kamat et al. however do not appear to explicitly restrict the aluminum alloy to having a thin anodized film, or as being in the form of a continuous coil.
Opalka et al. disclose a treated anodized articles such as those formed form 1000-8000 series aluminum alloys (paragraph 0011, includes 7xxx series aluminum alloys), where an anodized metal is provided with sealed pores thus providing the article with enhanced corrosion protection in an environmentally safe process (paragraphs 0002-0004). One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to anodize the aluminum sheet material disclosed by Kamat et al. as taught by Opalka et al. in order to provide an aluminum sheet material with enhanced corrosion protection.
Opalka et al. disclose a total thickness for the anodized layer which is within the range of 0.05 to 100µm (paragraph 0012), which is a thin anodized film layer.
Kamat et al. disclose preparation of aluminum sheet products in a continuous process (paragraph 0037), but do not appear to explicitly disclose the products in the form of a continuous coil. However the examiner takes official notice that it is conventional to coil formed sheet metal products.  One of ordinary skill in the art at the time of the invention would have found it obvious to coil the continuously formed aluminum sheets produced by Kamat et al. in order to facilitate handling and further processing.
Regarding applicants’ claims 2 and 4, Opalka et al. disclose an anodized layer that comprises a solid barrier layer and a porous layer over the solid barrier layer (paragraph 0012).  The barrier layer is understood to be aluminum oxide as having been formed as a product of anodization of an aluminum surface. (paragraph 0012).
Regarding applicants’ claims 5-8, Opalka et al. disclose that the anodizing can include metal oxide filaments (paragraph 0021).  Where the anodized surface is aluminum the metal oxide filaments would comprise aluminum oxide.  With regards to the thickness of the filament layer the anodized layer has a total thickness of 0.05 to 100µm (paragraph 0012), therefore the filament layer thickness overlaps that claimed.  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select a thickness form within the range disclosed by Opalka et al. including values within the claimed range.
Regarding applicants’ claims 10 and 11, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to prepare products, including those for ground transportation applications such as trucks, tractors, buses, and RVs (paragraph 0301), from the sheet material of Kamat et al. as modified by Opalka et al. where the modified aluminum sheet material would provide the manufactured vehicles with enhanced corrosion protection (paragraph 0001).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784